MOSK, J.
I dissent.
The majority compile in the margin of their opinion those cases involving a “mere informer,” in which nondisclosure of identity was upheld (fn. 5, ante, p. 837), and eases in which disclosure was required (fn. 6, ante, p. 837).
In the latter category of cases, the informer in each instance was a direct participant in the narcotic transaction and thus became “no longer simply an informer. He is a material witness to the criminal act, in fact, he is similar to a feigned accomplice.” (People v. Lawrence (1957) 149 Cal.App.2d 435, 450 [308 P.2d 821].) In People v. Perez (1965) 62 Cal.2d 769, 772, 773 [44 Cal.Rptr. 326, 401 P.2d 934], the informer “observed marijuana in defendants’ room” and 1 ‘ the informer was a participant in the crime if it was he who left the marijuana in defendants’ room.” In People v. Hammond (1960) 54 Cal.2d 846, 849 [9 Cal.Rptr. 233, 357 P.2d 289], “two sales of heroin [were] alleged to have been arranged by and made to an informer. ’ ’ In People v. Kiihoa (1960) 53 Cal.2d 748 [3 Cal.Rptr. 1, 349 P.2d 673], the *844transaction for the sale of narcotics was consummated by the deputy sheriff and the informer jointly. In People v. Durazo (1959) 52 Cal.2d 354, 356 [340 P.2d 594, 76 A.L.R.2d 257], the issue was “the unidentified informer’s participation in the first sale.” In People v. Montano (1966) 244 Cal.App.2d 555, 563 [53 Cal.Rptr. 145], there was “no question that both informants . . . claimed to know a great deal about the crime of which defendant was convicted.” In People v. Diaz (1959) 174 Cal.App.2d 799, 803 [345 P.2d 370], the court found the 1 ‘ informer was an eyewitness, hence a material witness, to the transaction. ...”
The factual situation in the foregoing cases was comparably repeated in the two cases upon which the majority rely most heavily. In People v. McShann (1958) 50 Cal.2d 802, 804 [330 P.2d 33], the informer “went to the Oakland Police Department where he made an appointment by telephone for the purchase of narcotics from defendant.” And in People v. Williams (1958) 51 Cal.2d 355, 357 [333 P.2d 19], the informer actively assisted the police officer in consummating the transaction for the purchase of narcotics from the defendant.
The instant matter cannot be reconciled with the series of cases requiring disclosure. The two unnamed informers here (1) did not participate in or witness the transaction involving this defendant; (2) were not present when the evidence was seized and the arrest was made; (3) made no accusation against this defendant regarding purchase or possession of narcotics; (4) made charges only against three other individuals involving a bar and an apartment in no way under the control of this defendant. Indeed, there is no indication in the record that the informers knew or had ever heard of this defendant.
Under these circumstances the informers not only were nonparticipants in any criminal activity involving this defendant, they did not even reach a “mere informer” status as to this ease. They were insulated by a full second step from the proceedings and events with which the court was here concerned.
Not having been present at the time of the ofBeers’ invasion of the apartment and seizure of contraband, the informers, had they been produced at the trial, would have been unable to testify as to which person then possessed the narcotics. The fact that the informers might have been able to discuss prior acquisition of narcotics from others arrested with this defend*845ant would have been of no probative value whatever on the issue of possession at another time, by another person, of other narcotics.
I would hold the nondisclosure of the informers here to be entirely proper (People v. McShann, supra; Evid. Code, § 1042, subd. (c)), and would affirm the judgment.
McComb, J., and Burke, J., concurred.